                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


In Re Grand Jury Subpoena                     :
                                              :
                                              :
                                              :       CRIMINAL NO: 3:19mj535(RMS)
                                              :
                                              :
                                              :       April 11, 2020

                          GOVERNMENT=S MOTION TO UNSEAL

       The government respectfully submits the following response to the Court’s order

regarding whether the above matter should remain sealed. The Government moves the Court to

unseal this matter since there is no longer a basis for sealing the entire docket and thus requests

that the instant motion be granted.


                                              JOHN H. DURHAM
                                              UNITED STATES ATTORNEY


                                              /s/ Douglas P. Morabito

                                              DOUGLAS P. MORABITO
                                              ASSISTANT UNITED STATES ATTORNEY
                                              Federal Bar No. CT20962
                                              157 Church Street
                                              New Haven, CT 06510
                                              (203) 821-3700




                                                  1
                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 11, 2020, a copy of the foregoing was filed electronically,
by facsimile and served by mail on anyone unable to accept electronic filing. Notice of this
filing will be sent by e-mail to all parties by operation of the Court=s electronic filing system or
by mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the Court=s CM/ECF System.



                                                /s Douglas P. Morabito
                                               DOUGLAS P. MORABITO
                                               ASSISTANT UNITED STATES ATTORNEY




                                                  2
